DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.


Response to Arguments
Regarding the arguments against the rejection of claims 1-20 under 35 USC 103, Examiner agrees therefore the rejection under 35 USC 103 has been withdrawn.

Regarding the arguments against the rejection of claims 1-20 under 35 USC 101, amendments to the claims have been analyzed in the updated rejection below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are related to a system, and claims 10-16 are related to a method (i.e., a process. Claims 17-20 recite a machine readable storage medium; Paragraph [0073] of the Applicant’s Specification recites “the terms "tangible" or "non-transitory" herein as applied to storage, memory or computer-readable media, are to be understood to exclude only propagating transitory signals per se as modifiers and do not relinquish rights to all standard storage, memory or computer-readable media that are not only propagating transitory signals per se”. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

First equipment, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving, from a transceiver of second equipment, a first signal that encodes subject information representative of a status of a treatment subject and event information describing an event related to the treatment subject occurring at a geographic location proximate to the second equipment, wherein the event implicates a treatment of the treatment subject, wherein the subject information comprises a vital sign of the treatment subject measured by a medical monitoring device; 
based on the status of the treatment subject, changing a priority assigned to network communications supporting treatment of the treatment subject; 
querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject, and facility information representative of a group of treatment facilities, resulting in a treatment facility of the group of treatment facilities being identified by a response to the query, to perform the treatment of the treatment subject, resulting in a selected treatment facility, wherein the artificial neural network was trained based on historical information associated with the group of treatment facilities; and 
communicating, to the transceiver of the second equipment, a second signal encoding selected facility information corresponding to the selected treatment facility.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity”, more specifically managing human interactions, because “changing” a priority assigned to a network communications device based on the status of the treatment status and “identifying” a treatment facility from a group of facilities to perform the proper treatment of the patient at the selected treatment facility from the response to the query are steps in managing the care of a patient, and thus constitute managing human interactions. 

The abstract idea recited in claims 10 and 17 are similar to that of claim 1.

Any limitations not identified above as part of the abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 4 and 11 recite further part of the information used to select a facility and to manage the patient care, thus further recites the abstract idea. Claims 5 and 13, 20 recites that part further part of the information used to select a facility and to manage the patient care, thus further recites the abstract idea. Claims 7 and 15, 16 recite further facilitating a provision of treatment by an even responder and communication with the facility, thus further defining the managing of human interactions. Claim 12, 18 recites selecting alternate selection of another facility to treat the subject, thus further defining the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

First equipment, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
receiving, from a transceiver of second equipment, a first signal that encodes subject information representative of a status of a treatment subject and event information describing an event related to the treatment subject occurring at a geographic location proximate to the second equipment, wherein the event implicates a treatment of the treatment subject, wherein the subject information comprises a vital sign of the treatment subject measured by a medical monitoring device (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
based on the status of the treatment subject, changing a priority assigned to network communications supporting treatment of the treatment subject; 
querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject, and facility information representative of a group of treatment facilities , resulting in a treatment facility of the group of treatment facilities being identified by a response to the query, to perform the treatment of the treatment subject, resulting in a selected treatment facility, wherein the artificial neural network was trained based on historical information associated with the group of treatment facilities; and (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec)
communicating, to the transceiver of the second equipment, a second signal encoding selected facility information corresponding to the selected treatment facility (merely post solution activity as noted below, see MPEP 2106.05(g) and Symantec ).



For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of first equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification at [0026] shows using mere implementation of basic computer components.

Regarding the additional limitation of receiving, from a transceiver of second equipment, a first signal that encodes subject information representative of a status of a treatment subject and event information describing an event related to the treatment subject occurring at a geographic location proximate to the second equipment, wherein the event implicates a treatment of the treatment subject, wherein the subject information comprises a vital sign of the treatment subject measured by a medical monitoring device this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Applicant’s Specification at [0063] shows the steps of receiving data (the first signal) via a network which includes the encoded subject info which further includes status of the subject and event info at the geographic location.

Regarding the additional limitation of querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject, and facility information representative of a group of treatment facilities, … wherein the artificial neural network was trained based on historical information associated with the group of treatment facilities this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Applicant’s Specification at [0058, 0061] show a general artificial neural network with generic training steps based on historical information associated with the group of treatment facilities that is used in the querying step that is used as pre-solution activity to the abstract idea for identifying treatment facilities.

Regarding the additional limitation of communicating, to the transceiver of the second equipment, a second signal encoding selected facility information corresponding to the selected treatment facility, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely generating an indication of the abstract idea via generic computer components is determined to be an insignificant application as shown in [0035] of Applicant’s Specification.

Claim 10 further recites additional elements. Regarding the additional limitation of facilitating, by the first device, communicating, via a network link, the subject information, the event information, and the geographic location, to a second device, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Applicant’s Specification at [0065] shows the steps of gathering the cited data to a second device via a network.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage a patient’s health, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 2 recites allocating the network resources when the priority was changed for the network for the allocation, and thus constitute post-solution activity. Claim 3 recites the use of a BP device to gather the vital data, therefore further describes the pre-solution activity. Claims 6, 14 recites using AI regression analysis and a neural network to analyze the historical data to determine a facility for treatment, and therefore recites the use of generic computer environment to carry out the abstract idea. Claims 8, 9, 19 recite pre solution activity by retrieving data from a medical record of the patient. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of first equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification at [0026] shows using mere implementation of basic computer components.

Regarding the additional limitation of receiving, from a transceiver of second equipment, a first signal that encodes subject information representative of a status of a treatment subject and event information describing an event related to the treatment subject occurring at a geographic location proximate to the second equipment, wherein the event implicates a treatment of the treatment subject, wherein the subject information comprises a vital sign of the treatment subject measured by a medical monitoring device this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Applicant’s Specification at [0063] shows the steps of receiving data (the first signal) via a network which includes the encoded subject info which further includes status of the subject and event info at the geographic location.

Regarding the additional limitation of querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject, and facility information representative of a group of treatment facilities, … wherein the artificial neural network was trained based on historical information associated with the group of treatment facilities this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Applicant’s Specification at [0058, 0061] show a general artificial neural network with generic training steps based on historical information associated with the group of treatment facilities that is used in the querying step that is used as pre-solution activity to the abstract idea for identifying treatment facilities.

Regarding the additional limitation of communicating, to the transceiver of the second equipment, a second signal encoding selected facility information corresponding to the selected treatment facility, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Merely generating an indication of the abstract idea via generic computer components is determined to be an insignificant application as shown in [0035] of Applicant’s Specification.

Claim 10 further recites additional elements. Regarding the additional limitation of facilitating, by the first device, communicating, via a network link, the subject information, the event information, and the geographic location, to a second device, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Applicant’s Specification at [0065] shows the steps of gathering the cited data to a second device via a network.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.

 
Allowable Subject Matter
The following references have been considered previously, however do not teach the invention separately nor in combination:
US 2018/0314798 A1 to Hernandez et al. teaches of selecting a health facility destination and transportation options for a patient based on their condition, however does not teach of querying an artificial neural network and allocating network resources dependent on the patient’s condition.
US 2014/0286160 A1 to Zhang et al. teaches of allocating network resources to send medical data to a medical facility, however does not teach of querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject and facility information representative of a group of treatment faculties.
US 2017/0235898 A1 to Coulter et al. teaches that historical information of a patient is used when deciding a hospital to transport the patient, however does not teach of allocating network resources to send medical data and further does not teach of querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject and facility information representative of a group of treatment faculties.
NPL “Physiological Aware rural ambulance routing” teaches of routing of patients more effectively in a larger GPS area depending on their physiological status, however does not teach of allocating network resources to send medical data and further does not teach of querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject and facility information representative of a group of treatment faculties.
WO 2011/127459 A1 teaches of streaming biometric data over a network for communicating with emergency medical services, however does not teach of allocating network resources to send medical data and further does not teach of querying an artificial neural network based on the status of the treatment subject, the event information, the treatment of the treatment subject and facility information representative of a group of treatment faculties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/18/22